      Case 1:20-cr-00072-JMF Document 15 Filed 04/21/20 Page 1 of 1




                                                             April 21, 2020
                                 Given the COVID-19 situation, application GRANTED. The conference is
Via ECF                          ADJOURNED to June 1, 2020, at 3:30 p.m. If the Defendant is prepared to
                                 change his plea before that time, the parties should file a letter motion
The Honorable Jesse M. Furman    requesting a conference to discuss when and how a plea proceeding could
United States District Court     take place. The Court excludes time under the Speedy Trial Act between
Southern District of New York    today and June 1, 2020, finding that the interests in excluding that time
40 Foley Square                  outweigh the interests of the Defendant and the public in a speedy trial given
New York, NY 10007               the need for the Defendant to confer with counsel with respect to whether
                                 and how to change his plea in view of the COVID-19 situation. The Clerk of
      Re: United States v. Robert Berry, 20 CR 72 (JMF) Court is directed to terminate ECF No.
                                                                      14. SO ORDERED.
Dear Judge Furman:

      The parties jointly request an adjournment of the status conference
presently scheduled for April 27, 2020, of approximately 30 days. The
Government is preparing a plea agreement that Mr. Berry needs to review.
                                                                          April 21, 2020

We anticipate that after a full review and consultation with counsel, Mr.
Berry will be prepared to plead guilty.

       The defense consents to the exclusion of time under the Speedy Trial
Act to permit the parties to continue to discuss a pretrial disposition.

Thank you for your consideration of this application.

                                                     Respectfully submitted,


                                                     _____________________________
                                                     Tamara L. Giwa
                                                     Counsel for Mr. Berry
                                                     Federal Defenders of New York
                                                     (917) 890-9729


Cc:    AUSA Brett Kalikow (via ECF)
